Citation Nr: 1627011	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-01 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the right middle finger.

4.  Entitlement to service connection for soft tissue sarcoma, to include as due to exposure to herbicides.

5.  Entitlement to service connection for Kaposi's sarcoma, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides and/or asbestos.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a scar on the nose.
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to February 1970.  He served in the Republic of Vietnam and is in receipt of a combat action ribbon.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a video conference hearing in February 2016 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the electronic claims file.

Pursuant to 38 C.F.R. § 20.1304(b) (2015), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Although the electronic claims file shows that the Veteran executed a VA Form 21-22 in May 2016 appointing the Texas Veterans Commission as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2015).  In this regard, the Veteran's appeal was certified in August 2015, a Disabled American Veterans representative represented him at his Board hearing, and there was no good cause explanation for the change in representation.  The new appointment; however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2015).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from June 2010 to April 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for hypertension and entitlement to Paragraph 29 benefits for the service-connected posttraumatic stress disorder have been raised by the record in a VA Form 21-526EZ dated in May 2016, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a disability of the right middle finger, soft tissue sarcoma, Kaposi's sarcoma, a respiratory disorder, sleep apnea, and a scar on the nose are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a bilateral hearing loss disability that is related to active service.

2.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has tinnitus that is related to active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

III. Factual Background and Analysis

The Veteran contends that acoustic trauma during service caused his current bilateral hearing loss and tinnitus disabilities.  For the reasons described below, the Board agrees and finds that service connection is warranted for bilateral hearing loss and tinnitus.  

The Veteran's DD Form 214 lists his occupational specialty as a track vehicle repairman, which corroborates the Veteran's credible lay statements regarding exposure to acoustic trauma in service.  The Veteran's DD Form 214 also lists the combat action ribbon, which indicates combat service.  The Board therefore finds that an in-service injury due to noise exposure during the Veteran's service is established. 

The Board finds that the audiological examination dated in November 2010 shows bilateral sensorineural hearing loss for VA purposes.  The Veteran is also competent to report tinnitus.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current bilateral hearing loss and tinnitus disabilities were caused or worsened by his military service.  

The Veteran's service treatment records did not reveal any hearing loss complaints.  His entrance audiological examination showed hearing within normal limits for VA disability purposes.  At separation, the whisper test showed normal 15/15 hearing.  The separation audiological examination did not provide frequency or intensity specific information.

The Veteran was afforded a VA audiological examination in November 2010.  The Veteran reported a history of military noise exposure.  He denied any significant post-service occupational or recreational noise exposure.  He noted that he worked as a consultant subsequent to service.  The examiner noted that the Veteran worked as an amphibian tractor mechanic with reported occasional use of hearing protection.  The Veteran reported an onset of tinnitus "decades ago."  Following audiological testing, the examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  The examiner noted that the Veteran's service treatment records showed hearing within normal limits at entrance and a normal 15/15 whisper test at separation with no recorded complaint of tinnitus.  The examiner explained that because whisper tests do not provide frequency or intensity specific information, she could not provide an opinion regarding hearing loss and tinnitus without resorting to speculation.

Although there is no positive opinion of record, the Board finds that the Veteran was exposed to hazardous noise during his combat service; he currently has a bilateral hearing loss disability; and he reports that his current tinnitus began in service.  As such, all reasonable doubt is resolved in the Veteran's favor, and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for entitlement to service connection for a disability of the right middle finger, soft tissue sarcoma, Kaposi's sarcoma, a respiratory disorder, sleep apnea, and a scar on the nose.  

With respect to the Veteran's claim for entitlement to service connection for a disability of the right middle finger, the Veteran claims that his disability of the right middle finger, which he described as swelling and irritation located in the middle of the fingernail, began shortly after service (1970 or 1971).  He denied any treatment in service for this condition, but has asserted that it could be related to his various exposures in service, to include herbicides, asbestos, chemicals/fuel, physical activity of his job, or a fungal infection.  Post-service VA treatment records reveal treatment for a right middle finger nail disorder beginning in or around 2009.  In an April 2009 treatment record, the Veteran reported that he had experienced this problem for several years.  The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed disability of the right middle finger.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any currently diagnosed disability of the right middle finger.

With respect to the Veteran's claim for entitlement to service connection for soft tissue sarcoma and Kaposi's sarcoma, the Veteran contends that he has soft tissue sarcoma and/or Kaposi's sarcoma that is related to his exposure to herbicides in service.  In his Board hearing, the Veteran testified that he first noticed skin lesions in or around 1970 or 1971.  He testified that when a skin biopsy revealed a diagnosis of Kaposi's sarcoma in 2009, his treating physician informed him that it could possibly be related to his herbicide exposure in service.  

The Board notes that herbicide exposure in Vietnam is conceded.  Service connection based on herbicide exposure will be presumed for certain specified diseases, to include soft tissue sarcoma, that become manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (Note 1).  However, it is unclear from the evidence of record whether Kaposi's sarcoma is a form of soft tissue sarcoma or a separate condition.  Moreover, even if Kaposi's sarcoma is not a form of soft tissue sarcoma, and therefore not one of the 12 presumptive conditions with a positive association to Agent Orange exposure, as recognized by VA, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).  The Board observes that there are no etiology opinions of record regarding his claimed soft tissue sarcoma and/or Kaposi's sarcoma.  Therefore, under the duty to assist, the AOJ should obtain an opinion from an appropriate physician, which addresses the nature and etiology of any soft tissue sarcoma and/or Kaposi's sarcoma.  The physician should indicate whether Kaposi's sarcoma is a form of soft tissue sarcoma.  If the physician determines that Kaposi's sarcoma is not a form of soft tissue sarcoma, the physician should address whether the Veteran's Kaposi's sarcoma it is at least as likely as not related to his active duty service, to include his exposure to herbicides in Vietnam therein.

With respect to the Veteran's claim for entitlement to service connection for a respiratory disorder, the Veteran claims that he has a respiratory disorder either as a result of his exposure to herbicides or asbestos in service.  In his Board hearing, the Veteran described symptoms such as shortness of breath and gasping of breath during winded conversations.  He reported exposure to asbestos while on a ship in Vietnam and through use of a glove lined with asbestos.  Although the Veteran described treatment with inhalers and a continuous positive airway pressure (CPAP), it is unclear whether the Veteran has a currently diagnosed respiratory disorder that is related to his active duty service.  The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed respiratory disorder.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of any currently diagnosed respiratory disorder, to include whether it is at least as likely as not related to his herbicide or asbestos exposure therein.

With respect to the Veteran's claim for entitlement to service connection for sleep apnea, the Veteran claims that his sleep apnea, which began after service, is related to his exposure to pollutions in Vietnam.  Although the Veteran reported that he was diagnosed with sleep apnea in or around 2013, the evidence of record is unclear as to whether the Veteran has a confirmed diagnosis of sleep apnea.  In this regard, a 2011 sleep study for obstructive sleep apnea was inconclusive.  See March 2011 VA treatment record.  However, in a September 2012 general medical examination, the examiner noted a diagnosis of sleep apnea.  Moreover, the Veteran has reported treatment with a CPAP. The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed sleep apnea.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to determine whether the Veteran currently has sleep apnea; and, if so, whether his sleep apnea is etiologically related to his service, to include exposure to pollutions in Vietnam, or was caused or aggravated by any diagnosed respiratory disorder.

With respect to the Veteran's claim for entitlement to service connection for a scar on the nose, the Veteran claims that he has a scar on his nose from an incident in service in 1968 in which a fellow soldier struck him on the bridge of his nose with a rifle.  Although he noted that it bled and left a scar, he denied any treatment in service for this condition.  In his Board hearing, he testified that the scar became problematic and more irritated in the 1990's.  He denied any current treatment for this condition.  The Board observes that on the Veteran's February 1966 entrance examination, the examiner noted a 1/8 inch scar on the medial nasier.  There were no complaints regarding the scar on the nose in service.  On his February 1970 separation examination, the examiner noted a 1/2 inch scar on the medial nasier.

Significantly, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

The Board observes that the Veteran has not yet been afforded a VA examination with etiology opinion for his claimed scar on the nose.  Specifically, there are no etiology opinions of record regarding whether the Veteran's pre-existing scar on the nose was aggravated during his active duty service.  Therefore, under the duty to assist, the Veteran must be afforded a VA examination to address the nature and etiology of the scar on his nose, to include whether the Veteran's pre-existing scar on the nose, noted on his February 1966 entrance examination, was aggravated during his active duty service.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed to 
	the extent possible, schedule the Veteran for 
	appropriate VA examination(s) to determine the 
	nature and etiology of any current disability of the 
	right middle finger, respiratory disorder, sleep apnea, 
	and scar on the nose.  The claims folder, including a 
	copy of this remand, must be made available to the 
	examiner, and the examiner must review the entire 
	claims file in conjunction with the examination.  All 
	tests and studies deemed necessary should be 
	conducted.

	Disability of the Right Middle Finger

a)  Identify whether the Veteran has any currently diagnosed disability of the right middle finger.

b)  Identify whether any currently diagnosed disability of the right middle finger is at least as likely as not (50 percent probability or greater) etiologically related to his active duty service, to include any exposures therein (herbicides, asbestos, chemicals/fuel, physical activity of his job, fungal infection, etc.).

		Respiratory Disorder

a)  Identify whether the Veteran has any currently diagnosed respiratory disorder.

b)  Identify whether any currently diagnosed respiratory disorder is at least as likely as not (50 percent probability or greater) etiologically related to his active duty service, to include any exposures therein (herbicides and/or asbestos).

		

      Sleep Apnea

a)  Identify whether the Veteran has sleep apnea.
 
(b) If the Veteran has a diagnosis of sleep apnea, determine whether it is at least as likely as not (50 percent probability) that the Veteran's sleep apnea is etiologically related to the Veteran's active duty service, to include any exposure to pollutions in Vietnam.

(c) Determine whether it is at least as likely as not (50 percent probability) that the Veteran's sleep apnea was caused or aggravated by any diagnosed respiratory disorder.

      Scar on the Nose

(a)  Provide an opinion as to whether the Veteran's scar on his nose, which was noted on entrance into service, clearly and unmistakably DID NOT increase in severity beyond the natural progression of the disability during active duty.

The examiner should address the Veteran's reports regarding the injury to his nose in service, when a fellow soldier struck him on the bridge of his nose with a rifle.  The examiner should also address the discrepancies in the size of the scar noted on entrance and separation from service.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After the development in step 1 has been completed to 
	the extent possible, arrange for an appropriate 
	physician to review the Veteran's claims file to 
	determine the nature and likely etiology of his claimed 
	soft tissue sarcoma and/or Kaposi's sarcoma.  The 
	entire record, including a copy of this remand, must be 
	reviewed by the examiner.  Based on a review of the 
	record, the examiner should:

		(a) Identify whether Kaposi's sarcoma is a 
		form of soft tissue sarcoma.

   (b) If Kaposi's sarcoma is not a form of soft 
   tissue sarcoma, opine whether it is at least as 
   likely as not (a 50 percent or better probability) 
   that the Veteran's Kaposi's sarcoma was 
   related to his active duty service, to include 
   exposure to Agent Orange/herbicides in 
   Vietnam.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

4.   After completing the above development, and any 
	additional development deemed necessary, 
	readjudicate the claims.  If any benefit sought remains 
	denied, provide a supplemental statement of the case 
	to the Veteran and his representative after according 
	the requisite time to respond.  The matter should then 
	be returned to the Board for appropriate appellate 
	review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


